          Case 1:19-mc-00028-MV Document 38 Filed 04/23/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RONNIE LOUIS MARVEL KAHAPEA,

               Applicant,

v.                                                                   No. 1:19-mc-00028-MV

PENNYMAC LOAN SERVICES, LLC, and
PLAZA HOME MORTGAGE, INC.,

               Respondents.

     MEMORANDUM OPINION AND ORDER IMPOSING FILING RESTRICTIONS

       THIS MATTER comes before the Court on pro se Applicant’s failure to respond to the

Court’s Order to Show Cause why the Court should not impose filing restrictions. See Doc. 36,

filed March 30, 2020 (“Order to Show Cause”).

       After describing the procedure for imposing filing restrictions and Plaintiff’s abusive filing

history, the Court set forth proposed filing restrictions and ordered Plaintiff to show cause why the

Court should not impose those filing restrictions. See Order to Show Cause at 6-7. Plaintiff did

not file a response to the Order to Show Cause by the April 14, 2020, deadline.

       The Court now imposes the following filing restrictions on Applicant.

       Applicant will be enjoined from making further filings in this case except objections to this

order, a notice of appeal and a motion for leave to proceed on appeal in forma pauperis; and the

Clerk will be directed to return without filing any additional submissions by Applicant in this case

other than objections to this order, a notice of appeal, or a motion for leave to proceed on appeal

in forma pauperis, unless:

       1. a licensed attorney who is admitted to practice before this Court and has appeared in this

action signs the proposed filing; or
          Case 1:19-mc-00028-MV Document 38 Filed 04/23/20 Page 2 of 3



       2. Applicant has obtained permission to proceed pro se in this action in accordance with

the procedures for new pleadings set forth below.

       Applicant also will be enjoined from initiating further litigation in this Court, and the Clerk

will be directed to return without filing any initial pleading that he submits, unless either a licensed

attorney who is admitted to practice before this Court signs the pleading or Plaintiff first obtains

permission to proceed pro se. See DePineda v. Hemphill, 34 F.3d 946, 948-49 (10th Cir. 1994).

To obtain permission to proceed pro se in this Court, Applicant must take the following steps:

       1. File with the Clerk of Court a petition requesting leave to file a pro se initial pleading, a

notarized affidavit, the proposed initial pleading, and a copy of these filing restrictions;

       2. The affidavit must be notarized, be in proper legal form and recite the claims that

Applicant seeks to present, including a short discussion of the legal bases for the claims, and the

basis of the Court’s jurisdiction of the subject matter and parties. The affidavit must certify that,

to the best of Applicant’s knowledge, his claims are not frivolous or made in bad faith; that they

are warranted by existing law or a good faith argument for the extension, modification, or reversal

of existing law; that the new suit is not initiated for any improper purpose such as delay or needless

increase in the cost of litigation; and that he will comply with all Federal Rules of Civil Procedure

and the District of New Mexico’s Local Rules of Civil Procedure. If Applicant’s claims have

previously been raised or the defendants have previously been sued, the affidavit must certify that

the proposed new suit does not present the same claims that this or any other court has decided

and explain why the new suit would not be an abuse of the system;

       3. The Clerk of the Court shall open a new civil case, file the petition, the affidavit, the

proposed pleading and the copy of these restrictions in the new civil case, and randomly assign a

Magistrate Judge to determine whether to grant Applicant’s petition to proceed pro se in the new



                                                   2
          Case 1:19-mc-00028-MV Document 38 Filed 04/23/20 Page 3 of 3



civil case. See Mem. Op. and Order, Doc. 5 in In re Billy L. Edwards, No. 15cv631 MCA/SMV

(D.N.M. November 13, 2015) (adopting procedure, similar to that of the Tenth Circuit, of opening

a new case and filing the restricted filer’s petition to proceed pro se). If the Magistrate Judge

approves Applicant’s petition to proceed pro se, the Magistrate Judge shall enter an order

indicating that the matter shall proceed in accordance with the Federal Rules of Civil Procedure

and the District of New Mexico’s Local Rules of Civil Procedure. If the Magistrate Judge does

not approve Applicant’s petition to proceed pro se, the Magistrate Judge shall instruct the Clerk to

assign a District Judge to the new case.

       IT IS SO ORDERED.

       IT IS ALSO ORDERED that Applicant may, within 14 days of entry of this Order, file a

response to Respondent PennyMac Loan Services, LLC’s Application for an Award of Attorneys’

Fees and Costs Pursuant to the Court’s March 30, 2020 Order Granting Respondent’s Motion for

Rule 11 Sanctions, Doc. 37, filed April 14, 2020.




                                                     _________________________________
                                                     MARTHA VÁZQUEZ
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
